Case 1:16-cv-01238-CBA-ST Document 246-3 Filed 05/14/20 Page 1 of 3 PageID #: 7974




                  Exhibit C
     Case 1:16-cv-01238-CBA-ST Document 246-3 Filed 05/14/20 Page 2 of 3 PageID #: 7975

                                                                                           Andrew Mancilla <andrew@law-mf.com>



Black et al. v. Dain et al., Case No, 16-cv-1238
Michael H. Schaalman <mhs@hallingcayo.com>                                                       Mon, Jun 10, 2019 at 1:52 PM
To: Harris Katz <katz.h@wssllp.com>, "Robert Fantone, Esq." <robert@law-mf.com>, "Tracy P. Hoskinson"
<tracy.hoskinson@kennedyscmk.com>, Andrew Mancilla <andrew@law-mf.com>, "Dain, Anthony J." <anthony.dain@procopio.com>
Cc: "Sharan R. Abraham" <sharanrabraham@gmail.com>, "Brad S. Grayson" <bgrayson@straussmalk.com>, donald homyk
<donaldhomyk@gmail.com>


       Counsel, thank-you for your counter proposals regarding your responses to the plaintiffs’ second request for documents.
 We will respond to them on Wednesday, June 12th. We are currently scheduled for the examinations of Mr. Dain on June 15th
 and of Ms. Wrigley on the 17th at US Legal in downtown San Diego beginning at 9:00 am each day.. We will forward notices for
 these depositions in the next day or two. There were numerous objections raised at the depositions of Ms. Cohenson, Mr.
 Salzman and Mr. Pinto regarding the use of the exhibits obtained through the stipulation in Black v. Kerr et al., Case No. 17-cv-
 101. As I understood these objections, counsel for these defendants and Mr. Dain argued that because these exhibits were
 marked as confidential pursuant to the confidentiality order in Kerr, they could not be used in examining these witnesses even if
 they were either the authors or recipients of these exhibits. Because you were each so adamant in your objections, I refrained
 from using the exhibits beyond the initial questioning of Ms. Cohenson. We have in the meantime reviewed the Agreed
 Confidentiality Order and have concluded that none of the exhibits are properly marked as confidential. I am attaching the Order
 for your convenience. Paragraph 2 of the Order defines what is confidential by referencing the categories of documents which
 may appropriately be designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.” We do not believe that any of the
 emails produced pursuant to the stipulation and marked “CONFIDENTIAL” have been designated appropriately as defined by the
 Agreed Order in paragraphs 2 and 3(b). Therefore we ask you to remove these designations from all of the emails produced
 pursuant to the Stipulation and designated as “CONFIDENTIAL.” We would appreciate your prompt response to this request so
 that we can use these email in the upcoming examinations. We also ask you to review paragraph 6.(b)(8) of the Agreed Order as
 you consider our request.




 Michael H. Schaalman

 Halling & Cayo, S.C.

 320 E. Buffalo Street, Suite 700

 Milwaukee, WI 53202

 www.hallingcayo.com



 Direct: (414) 755-5019

 Office: (414) 271-3400

 Fax: (414) 271-3841

 mhs@hallingcayo.com



 This email and any accompanying documents in this transmission contain information from Halling & Cayo, S.C. which is
 confidential and/or privileged. This information is intended to be for the use of the individual or entity named above. If you are
 not the intended recipient, be aware that any disclosure, copying or distribution of or use of the contents of this information is
   Case 1:16-cv-01238-CBA-ST Document 246-3 Filed 05/14/20 Page 3 of 3 PageID #: 7976
prohibited, and may constitute an invasion of the privacy of the intended recipient. If you have received this email in error,
please notify us by telephone (collect) immediately so that we may arrange for the retrieval of the original document(s).




     148 - ORDER granting Agreed Confidentiality Order.pdf
     67K
